 



Exhibit 10.13
RELEASE
     WHEREAS, Kathleen Flanagan (“Executive”) was an employee of eFunds
Corporation, a Delaware corporation (the “Company”);
     WHEREAS, Executive’s employment with the Company was terminated effective
as of December 31, 2006 (the “Separation Date”);
     WHEREAS, Executive and the Company have previously entered into that
certain Executive Transition Assistance Agreement, dated as of December 2, 2002
and amended as of December 2006 (as amended, the “Transition Agreement”),
pursuant to which the Company has agreed to make certain payments to Executive
following the termination of her employment; and
     WHEREAS, it is a condition to the Company’s obligation to make the payments
provided for in the Transition Agreement that Executive execute, deliver and not
rescind this Release.
     NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, Executive and the
Company hereby agree as follows:
     1. Release.
          (a) As consideration for the promises of the Company contained in the
Transition Agreement, Executive, for herself and her successors and assigns,
hereby fully and completely releases and waives any and all claims, complaints,
rights, causes of action or demands of whatever kind, whether known or unknown
or suspected to exist by Executive (collectively, “Claims”) which she has or may
have against the Company and any company controlling, controlled by or under
common control with the Company (collectively with the Company, the “Controlled
Group”) and their respective predecessors, successors and assigns and all
officers, directors, shareholders, employees and agents of those persons and
companies (“the Released Parties”) arising out of or related to any actions,
conduct, promises, statements, decisions or events occurring prior to or on the
Separation Date (the “Released Matters”), including, without limitation, any
Claims based on or arising out of Executive’s employment with the Controlled
Group and the cessation of that employment; provided, however, that such release
shall not operate to relieve the members of the Controlled Group of any
obligation to indemnify Executive against any Claims brought against Executive
by any third party by reason of Executive’s status as an officer or employee of
the Controlled Group. As an essential inducement to Executive to enter into this
Agreement, and as consideration for the promises of Executive contained herein,
the Company, for itself and its successors, assigns and affiliates hereby fully
and completely releases and waives any and all Claims which it or they have or
may have against Executive arising out of or related to the Released Matters;
provided, however, that such release shall not operate to relieve Executive from
any obligation to reimburse the members of the Controlled Group for any
disbursements (such as travel and entertainment expenses) improperly charged by
Executive to such Group. Executive and the Company each further agree that they
will not, and will cause their affiliates not to, institute any legal
proceedings against the persons released by them in respect of any Claim.
Executive and the Company agree that, by signing this Release, neither party is
waiving any Claim arising after the Separation Date or under the Transition
Agreement.
          (b) Executive’s release of Claims is intended to extend to and include
Claims of any kind arising Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act,
29 U.S.C. §§ 621 et seq., the Americans with Disabilities Act, 42 U.S.C. §§
12101 et seq., the Delaware Discrimination in Employment Act, Del. Code Ann.
Tit. 19, §§ 710-718, the Delaware Handicapped Persons Employment Protections
Act, Del. Code Ann. Tit. 19, §§ 720-728 and any other federal, state or local
statute, Executive Order or ordinance prohibiting employment discrimination or
otherwise relating to employment, as well as any claim for breach of contract,
wrongful discharge, breach of any express or implied promise, misrepresentation,
fraud, retaliation, violation of public policy, infliction of emotional
distress, defamation, promissory estoppel, equitable estoppel, invasion of
privacy or any other theory, whether legal or equitable.

 



--------------------------------------------------------------------------------



 



          (c) Executive has been informed of Executive’s right to revoke this
Release insofar as it extends to potential claims under the Age Discrimination
in Employment Act by informing the Company of Executive’s intent to revoke this
Agreement within seven (7) calendar days following the execution of this Release
by Executive. Executive has further been informed and understands that any such
rescission must be in writing and hand-delivered to the Company or, if sent by
mail, postmarked within the applicable time period, sent by certified mail,
return receipt requested, and addressed as follows:
eFunds Corporation
Gainey Ranch Center II
8501 N. Scottsdale Road
Suite 300
Scottsdale, AZ 85253
Attention: General Counsel
The Company and Executive agree that if Executive exercises Executive’s right of
rescission, under this Section (c), the Company’s obligations under Section 1 of
the Transition Agreement shall be null and void.
     2. Miscellaneous.
          (a) Executive may not assign or delegate any of Executive’s rights or
obligations in respect of this agreement and any attempted assignment or
delegation shall be void and of no effect. This agreement is binding upon and
enforceable by the Company and the other members of the Controlled Group and
their respective successors and assigns and inures to the benefit of Executive
and Executive’s, heirs and executors. This agreement is governed by the
substantive laws of the State of Delaware, without regard to its conflicts of
law rules.
          (b) The failure of a party to insist upon strict compliance with any
of the terms, conditions or covenants expressed in this Agreement shall not be
deemed a waiver of such term, condition or covenant, or any other term,
condition or covenant, nor shall any waiver or relinquishment of any right or
power under this Agreement on one or more times be deemed a waiver or
relinquishment of such right or power or any other right or power at any other
time or times.
          (c) Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
          (d) This Agreement may be executed in one or more counterparts, any
one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and Executive have hereunto set their hands to
this Release as of the dates set forth below.

                      eFUNDS CORPORATION
 
           
Dated:
      By:   /s/ Paul F. Walsh
 
      Its    
 
           
 
            Dated:       /s/ Kathleen Flanagan         Kathleen Flanagan
 
           
STATE OF Arizona)
           
 
           
County of Maricopa)
           
 
           
Subscribed and sworn before me
this 3rd day of January, 2007.
           
 
            /s/ Sandra A. Freeman       seal
Notary Public, State of Arizona
           
My Commission expires: 8/17/09
           

 